          Case 1:20-cv-03848-MKV Document 86 Filed 05/10/21 Page 1 of 6


                                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                  ELECTRONICALLY FILED
                                                                               DOC #:
 ISAEL ROBLES NAVA, individually and on behalf of others                       DATE FILED: 5/10/2021
 similarly situated,

                             Plaintiff,
                                                                           1:20-cv-03848-MKV
                              -against-
                                                                         ORDER OF DISMISSAL
 OPAI THAI INC. d/b/a OPAI THAI, OPAI INC. d/b/a OPAI                      WITH PREJUDICE
 THAI, YAN BING CHEN, TINA DOE, and NOE
 CARRETERO,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       This Order memorializes and further explains the ruling made on the record at the hearing

conducted by videoconference on May 10, 2021. Defendant Yan Bing Chen appeared at the

hearing personally by video and accompanied by counsel. Plaintiff failed to appear. At the

hearing, the Court recited the lengthy and unusual procedural history of this case, which has been

outlined in prior Orders of the Court. [See, e.g., ECF Nos. 70, 79, 84.] Thereafter, the Court

ordered that the case be dismissed for failure to prosecute and, alternatively, by reason of Plaintiff’s

signing the Notice of Voluntary Dismissal. [See ECF No. 48.]

       Federal Rule of Civil Procedure 41(b) provides in part, “If the plaintiff fails to prosecute

or to comply with these rules or a court order, a defendant may move to dismiss the action or any

claim against it.” Fed. R. Civ. P. 41(b). “Although not explicitly authorized by Rule 41(b), a court

may dismiss a claim for failure to prosecute sua sponte.” Harding v. Goord, 135 F. App’x 488,

488 (2d Cir. 2005) (summary order) (citing Spencer v. Doe, 139, F.3d 107, 112 (2d Cir. 1998)).

The Second Circuit has explained that “dismissal for lack of prosecution is a ‘harsh remedy’ that

should ‘be utilized only in extreme situations.’” Lewis v. Rawson, 564 F.3d 569, 575–76 (2d Cir.

2009) (quoting Minnette v. Time Warner, 997 F.2d 1023, 1027 (2d Cir. 1993)). The standard is
                                                   1
           Case 1:20-cv-03848-MKV Document 86 Filed 05/10/21 Page 2 of 6




heightened in cases of pro se litigants. See Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996) (citing

Minnette, 997 F.2d at 1027)). While dismissal may be a harsh remedy, “the Court’s authority to

dismiss an action ‘for failure to prosecute is vital to the efficient administration of judicial affairs

and provides meaningful access for other prospective litigants to overcrowded courts.’” Akhtab v.

BCBG Max Azria Grp. Inc., No. 08 Civ. 3088 (AKH), 2010 WL 11590860, at *1 (S.D.N.Y. June

24, 2010) (quoting Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982)).

       In deciding whether to dismiss a case for failure to prosecute, district courts must consider

whether:

               (1) the plaintiff’s failure to prosecute caused a delay of significant duration;
               (2) plaintiff was given notice that further delay would result in dismissal;
               (3) defendant was likely to be prejudiced by further delay; (4) the need to
               alleviate court calendar congestion was carefully balanced against
               plaintiff’s right to an opportunity for a day in court; and (5) the trial court
               adequately assessed the efficacy of lesser sanctions.

U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004) (citing Martens v.

Thomann, 273 F.3d 159, 180 (2d Cir. 2001); and Shannon v. Gen. Elec. Co., 186 F.3d 186, 193–

94 (2d Cir. 1999)). None of the five factors is dispositive. Id. (citing Peart v. City of New York,

992 F.2d 458, 461 (2d Cir. 1993)).

       Considering the five factors, the Court concludes that dismissal with prejudice is

appropriate in this case. First, Plaintiff’s conduct has caused this matter to drag on for nearly ten

months. See Lopez v. Catholic Charities of Archdiocese of N.Y., No. 00 Civ. 1247(AGS), 2001 WL

50896, at *4 (S.D.N.Y. Jan. 22, 2001) (noting that “courts have granted [motions to dismiss for

failure to prosecute] on delays of four months or less where circumstances warranted dismissal”

(citing Antonios A. Alevizopoulos & Assocs., Inc. v. Comcast Int’l Holdings, Inc., No. 99 Civ.

9311(SAS), 2000 WL 1677984, at *2 (S.D.N.Y. Nov. 8, 2000))). Plaintiff’s former counsel

outlined difficulties communicating with Plaintiff, Plaintiff’s lack of cooperation and sporadic

                                                   2
         Case 1:20-cv-03848-MKV Document 86 Filed 05/10/21 Page 3 of 6




disappearances, and Plaintiff’s admission that he signed the Notice of Voluntary Dismissal in

exchange for money but nonetheless insisted that the case continue and even assisted counsel with

the filing of the motion for default judgment, followed by total non-responsiveness by Plaintiff

and his failure to appear at hearings. [See generally ECF No. 74; ECF No. 36-12.] In this

connection, the Court notes that Plaintiff’s non-cooperation and other considerations not relevant

here but reflected in communications from Plaintiff’s former counsel and laid out in a prior Order

of the Court [ECF Nos. 74, 79] ultimately resulted in the Court granting counsel’s motion to

withdraw.

       Second, Plaintiff received notice that further delays would result in dismissal. [ECF Nos.

70, 75, 79, 84.] The Court is mindful of Plaintiff’s pro se status, but “a pro se plaintiff is not

exempt from complying with court orders and must diligently prosecute his case.” Menu v. City

of New York, No. 15-CV-3707, 2017 WL 6398728, at *2 (S.D.N.Y. Dec. 14, 2017) (citing Yadav v.

Brookhaven Nat’l Lab., 487 F. App’x 671, 672 (2d Cir. 2012) (summary order)). The Second

Circuit has made clear that the “sanction of dismissal with prejudice may be imposed even against

a plaintiff who is proceeding pro se, so long as a warning has been given that noncompliance can

result in dismissal.” Valentine v. Museum of Modern Art, 29 F.3d 47, 50 (2d Cir. 1994) (per curiam)

(collecting cases). Despite receiving numerous direct warnings from the Court that the case could

be dismissed, Plaintiff repeatedly has failed to appear, comply with Court Orders, or take any other

action to prosecute the case. See Smith v. Dinoia, No. 19-CV-4471 (KMK), 2020 WL 4041449, at

*1–2 (S.D.N.Y. July 17, 2020) (dismissing for failure to prosecute where pro se plaintiff was

unresponsive for months despite warnings that case could be dismissed); Smith v. Westchester

County, No. 19-CV-1283 (KMK), 2020 WL 883332, at *1 –2 (S.D.N.Y. Feb. 24, 2020) (same);

Leon v. Rockland Psychiatric Ctr., No. 15-CV-5040 (KMK), 2017 WL 6948591, at *1–2 (S.D.N.Y.



                                                 3
         Case 1:20-cv-03848-MKV Document 86 Filed 05/10/21 Page 4 of 6




Nov. 28, 2017) (same); Haynie v. Dep’t of Corr., No. 15-CV-4000, 2015 WL 9581783, at *2

(S.D.N.Y. Dec. 30, 2015) (same). It bears noting, furthermore, that Plaintiff’s pro se status is

recent and results, in part, from his failure to cooperate with and respond to his attorney. The

Court’s various warnings of dismissal were in writing, clear, and prominent (capitalized, bold face,

and underlined) [ECF Nos. 70, 75, 79, 84], and Plaintiff’s counsel filed an affidavit attesting that

the Court’s Orders were served on Plaintiff. [ECF No. 83.] In addition, the Clerk of Court mailed

multiple Court Orders to the addresses provided by Plaintiff. [ECF No. 85; ECF Entry dated Apr.

12, 2021.]

       Third, the prejudice to Defendants cannot be overstated. Despite Plaintiff having executed

the Notice of Voluntary Dismissal in exchange for monetary payment ($4,500), Ms. Chen, owner

of the restaurant Defendant, Opai Thai, has had to retain counsel, file numerous detailed

submissions describing the developments caused by way of Plaintiff’s actions, and appear at

multiple Court hearings, presumably incurring legal fees for the same. She also provided Plaintiff

with further monetary payment ($10,000), which she borrowed from friends [ECF No. 80 at 19:9–

10], under the mistaken belief that Plaintiff would thereafter dismiss the case. Any additional delay

of this action unquestionably would be further prejudicial to Defendants. See, e.g., Miller v.

Lavergne, No. 19-CV-6371(OTW), 2021 WL 1372651, at *2 (S.D.N.Y. Apr. 11, 2021) (finding

that “Defendants—who appear to have been hard-hit by the COVID-19 pandemic and cannot

afford to pay legal fees—have been, and will continue to be, prejudiced by Plaintiff’s unreasonable

and unexplained . . . delay”); Southridge Partners II, LP v. SND Auto Grp., Inc., No. 3:17-cv-

1925(KAD), 2020 WL 5074296, at *2 (D. Conn. Aug. 27, 2020) (finding that “Defendants have

faced prejudice by incurring costs and attorneys’ fees to defend a case that [plaintiff] is not

prosecuting”).



                                                 4
          Case 1:20-cv-03848-MKV Document 86 Filed 05/10/21 Page 5 of 6




       Fourth, the Court’s interest in managing its docket efficiently outweighs Plaintiff’s interest

in maintaining this case on the docket. Miller, 2021 WL 1372651, at *2. Plaintiff has shown no

interest in being heard on the merits and previously executed, but did not file, a Notice of Voluntary

Dismissal of the case. [ECF No. 48.] Plaintiff’s conduct has required the Court to issue numerous

orders and hold multiple hearings. In addition, the Court has had to adjourn hearings in this matter

on multiple occasions given Plaintiff’s failure to appear or otherwise respond to the Court’s Orders.

[ECF Nos. 70, 79, 84.] “It is not an efficient use of the Court’s . . . resources to permit this case to

languish on the docket in the hope that plaintiff will reappear in the future.” Davison v. Grillo,

No. 05 CV 4960(NG)LB, 2006 WL 2228999, at *2 (E.D.N.Y. Aug. 3, 2006).

       Finally, the Court has considered lesser sanctions but “there is nothing in the record to

suggest that a sanction less serious that dismissal will resolve the plaintiff’s failure to cooperate.”

Sngleton v. City of New York, No. 14-cv-9355 (DLC), 2015 WL 9581781, at *2 (S.D.N.Y. Dec. 30,

2015); see also Southridge Partners, 2020 WL 5074296, at *3 (concluding that “no lesser sanction

will suffice given [plaintiff’s] apparent abandonment of any effort to prosecute its claims and

failure to communicate the Court a contrary intention”). The Court, moreover, finds that dismissal

with prejudice is appropriate because “no sanction less than dismissal with prejudice will alleviate

the prejudice to defendant[] of continuing to keep this action open.” Crook v. Sanchez, No. 13-

CV-328 (JFB)(SIL), 2014 WL 7399316, at *2 (E.D.N.Y. Dec. 29, 2014). This is particularly acute

in this case where Plaintiff took money from Defendants purporting to resolve his claims, signed

a Notice of Voluntary Dismissal, and thereafter failed to respond to or cooperate with his lawyer

or the Court in response to several Orders and warnings issued by the Court.

       In sum, dismissal with prejudice for failure to prosecute is clearly warranted.




                                                   5
         Case 1:20-cv-03848-MKV Document 86 Filed 05/10/21 Page 6 of 6




       Alternatively, as explained on the record at the hearing, Plaintiff’s executing the Notice of

Voluntary Dismissal in exchange for monetary payment provides an additional ground for

dismissal. While stipulated dismissals with prejudice under Federal Rule of Civil Procedure

41(a)(1)(A)(ii) settling FLSA claims require court approval, the Second Circuit has not addressed

whether court approval is also required for voluntary dismissals of FLSA claims with prejudice

under Rule 41(a)(1)(A)(i). Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

District courts in this circuit have found that court approval of voluntary dismissals under Rule

41(a)(1)(A)(i) generally is required. See, e.g., Amadis v. Newcastle Realty Servs., LLC, No.

17cv8116, 2018 WL 2727350, at *1 (S.D.N.Y. May 10, 2018); Carson v. Team Brown Consulting,

Inc., 416 F. Supp. 3d 137, 146–48 (E.D.N.Y. 2017); Martinez v. Ivy League Sch., Inc., No. 15-CV-

7238(DRH)(GRB), 2016 WL 3582062, at *1 (E.D.N.Y. June 28, 2016). There being no binding

precedent on this issue, and given the totality of the circumstances in this case, the Court declines

to subject the terms of the agreement between Plaintiff and Ms. Chen regarding the execution of

the Notice of Voluntary Dismissal to the typical judicial scrutiny. Thus, Plaintiff’s signing of the

Notice of Voluntary Dismissal provides an alternative ground for dismissal with prejudice.

       Accordingly, IT IS HEREBY ORDERED that this case is DISMISSED WITH

PREJUDICE. The Clerk of Court is respectfully requested to close the case.



SO ORDERED.
                                                      __________________________________
                                                        _ ______
                                                        __     ____
                                                               __ _________
                                                                         _ ___________________
                                                                                            ___
                                                                                             ___
Date: May 10, 2021                                    MARY  Y KAY
                                                              KAY VYSKOCIL
                                                                    VYS
                                                                      YSK
                                                                      YS  KOCIIL
      New York, NY                                     United States
                                                              States District
                                                                     Diist
                                                                        strict Judge




                                                 6
